Citation Nr: 1452003	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD), anxiety disorder, a depressive disorder, and insomnia.   

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran had active service from May 2003 to May 2007.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's stressor event is related to his fear of hostile military and terrorist activity in service.    

3.  There is a current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., PTSD was diagnosed soon after service separation, and it is as likely as not that the diagnosis of PTSD is due to the Veteran's fear of hostile military or terrorist activity.    

4.  The Veteran experienced symptoms of depression soon after service separation, a depressive disorder not otherwise specified was diagnosed soon after service, and it is as likely as not that the current depressive disorder is related to active service.

5.  There is no current diagnosis of an anxiety disorder and the symptoms of anxiety and insomnia are symptoms of PTSD.    

6.  The Veteran was exposed to acoustic trauma due to explosions and small arms fire while in service.

7.  Symptoms of tinnitus first began in service and have been recurrent since service separation, and the Veteran's current tinnitus is related to exposure to acoustic trauma in active service.

8.  The Veteran does not have a hearing loss disability in his right ear for VA purposes.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for PTSD and a depressive disorder not otherwise specified have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for the establishment of service connection for an anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

3.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for the establishment of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for PTSD, depressive disorder, and tinnitus, the claims are substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With respect to the remaining service connection claim, VA has met its duty to notify for this claim.  See the May 2011 letter.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records dated from 2007 to 2012 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Veteran was scheduled for VA audiometric examinations in June 2011 and October 2012 in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran failed to report to the examinations without explanation.  Under the applicable criteria, when entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2014). 

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran, without good cause, failed to report to the scheduled examinations.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examinations has effectively thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a psychosis and a disease of the nervous system such as sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2002), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 




3.  Analysis: Service connection for a psychiatric disorder to include PTSD, anxiety disorder, a depressive disorder, and insomnia.

The Veteran asserts that he has PTSD due to stressor events when he served in Iraq.  The Veteran asserts that during his two tours in Iraq, he experienced countless mortar and rocket attacks, and he was exposed to improvised explosive devices (IEDs) and non-confirmed small arms fire.  See the April 2011 application for compensation benefits. 

The Veteran has a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014).  VA treatment records show a diagnosis of PTSD by a VA psychologist in February 2008.  

In the Veteran's case, the evidence does not show, nor does he allege, that he engaged in combat with the enemy during active service.  As discussed in detail below, the evidence of record shows that the Veteran was under enemy fire and attack from mortars, rockets, small arms fire, mines, and IEDs.  However, the evidence does not establish that the Veteran was in an actual combat engagement with the enemy and he denied taking such action.  The August 2004 and March 2007 post deployment examination reports indicate that the Veteran responded "no" when asked if he engaged in direct combat where he discharged his weapon.  The Board finds that weight of the competent and credible evidence shows that the Veteran did not engage in combat with the enemy.  For these reasons, 38 U.S.C.A. § 1154(b) is not applicable in this case.

There is credible supporting evidence of a stressor stemming from fear of hostile military or terrorist activity.  For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

The Veteran asserts that he has PTSD due to stressor events when he served in Iraq.  The Veteran stated that he had two tours in Iraq in the Al Anbar Province in Western Iraq, and during his first tour, he experienced countless mortar and rocket attacks.  He stated that more than once, he had a mortar round land about 40 meters from him.  He stated that he did numerous convoys to Al Asud, Fallujah, and Ramadi/Blue Diamond and he was exposed to IEDs and non-confirmed small arms fire.  He stated that his total time in country was about eight months during his first tour.  See the April 2011 application for compensation benefits. 

The Veteran indicated that during his second tour, he was outside the wire about ninety percent of the time for about two months.  The Veteran stated that he was the Billet Assistant Platoon Leader, Assistant Convoy Commander, Fourth Squad ("The Underdogs"), Security Company, 1st MLG Forward.  He stated that he led 18 to 19 Marines on many missions and their job was to enforce and control security on North Uranium Road just outside Camp Al Asud.  The Veteran stated that he was exposed to numerous IEDs and they helped to dispose some of them.  The Veteran stated that they were outside the wire for three days at a time, they would return to base for two days, and do it all over again.  The Veteran stated that he had very little sleep during those three days off base.  He indicated that during this tour, he saw body parts lying on the ground and he smelled pools of blood.  The Veteran stated that he was almost the victim of a double stacked land mine that went off 20 meters from his Humvee.  He stated that the blast knocked him into the door of the Humvee, the percussion entered his right ear, and he was knocked into a daze for a few seconds.  He stated that physically, he had ringing in his right ear which still affected his hearing in the right ear to this day.  The Veteran indicated that these experiences have led to PTSD, depression, anxiety, hyper-awareness, and insomnia.   

The Veteran's service records show that he served with the U.S. Marine Corps from May 2003 to May 2007.  He served in Iraq from February 2004 to September 2004 and from August 2006 to March 2007.  The Veteran was awarded a Global War on Terror Medal and an Iraq Service Medal.  The service records show that the Veteran's military occupation was mechanic and he served with the Combat Logistics Tour, 1st Battalion, from August 2006 to February 2007.  

The Board finds the statements by the Veteran are competent and credible evidence of his experiences in service.  The service records support the Veteran's statements.  The evidence of record shows that the Veteran's experiences serving on the Combat Logistics Tour involved working in close proximity to hostile military forces and involved a threat of death or serious injury, and his response to these circumstances involved a state of fear.  Thus, the Board finds his claimed stressors comport with the definition of "fear of hostile military or terrorist activity" of 38 C.F.R. § 3.304(f)(3) and are consistent with the places, types and circumstances of his service.   

Given the above, the remaining question is whether there is medical evidence of a link between the current PTSD and the claimed in-service stressors of the fear of hostile military or terrorist activity.  The Board finds that February 2008 and July 2008 VA mental health treatment records to be competent and credible medical evidence showing that the current diagnosis of PTSD is related to his identified in-service stressors.  The February 2008 VA mental health treatment records indicate that the Veteran described his experiences during the two different tours in Iraq.  It was noted that the Veteran reported considerable difficulty readjusting to civilian life upon his return from the second tour; he had significant levels of irritability, inability to concentrate, and emotional lability; and he identified symptoms of re-experiencing the trauma such as intrusive thoughts, symptoms of hyperarousal, and hypervigilance.  Mental status examination revealed moderately depressed mood. The Axis I diagnosis was alcohol dependence and PTSD, chronic.  

A July 2008 VA psychology note indicates that the Veteran continued to report active symptoms of PTSD including re-experiencing the trauma such as intrusive thoughts.  It was noted that the Veteran was avoidant of contact with others and preferred to be alone where it was emotionally safe.  He reported symptoms of irritability, hyperarousal, and hypervigilance and it was noted that all of these symptoms were related to the active PTSD.  The VA psychologist noted that the Veteran was quite depressed and caused his motivation to be decreased and significantly impaired his ability to concentrate and stay focused on tasks.  The assessment in pertinent part was PTSD.  See also the VA mental health intake evaluation dated in February 2010.   
  
Review of the record also shows that the Veteran first sought treatment for PTSD in September 2007, four months after service separation.  A September 2007 VA emergency room record indicates that the Veteran presented with his wife and he asked to see a psychiatrist.  He reported symptoms of PTSD including hypervigilance, paranoia, nightmares of a particular incident in Iraq, excessive irritability, and depression.  The diagnostic impression was PTSD and depression. 

Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that is causally related to his fear of hostile military or terrorist activity during active service.  Thus, service connection for PTSD is warranted.

After a review of all the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's current diagnosis of depressive disorder not otherwise specified had its onset in service and is related to active service.  There is competent evidence that the Veteran has had recurrent symptoms of depression soon after service.  A September 2007 VA emergency room record indicates that the Veteran presented with his wife and he asked to see a psychiatrist.  He reported symptoms of PTSD including hypervigilance, paranoia, nightmares of a particular incident in Iraq, excessive irritability, and depression.  The diagnostic impression was PTSD and depression.  The February 2008 VA mental health treatment records indicate that the Veteran described his experiences during the tour different tours in Iraq.  It was noted that the Veteran reported considerable difficulty readjusting to civilian life upon his return from the second tour; he had significant levels of irritability, inability to concentrate, and emotional lability; and he identified symptoms of re-experiencing the trauma such as intrusive thoughts, symptoms of hyperarousal, and hypervigilance.  Mental status examination revealed moderately depressed mood.  A July 2008 VA psychology record indicates that the VA psychologist noted that the Veteran was quite depressed and this caused his motivation to be decreased and significantly impaired his ability to concentrate and stay focused on tasks.  The assessment in pertinent part was depressive disorder not otherwise specified.  See also the VA mental health intake evaluation dated in February 2010.   

Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has depressive disorder that first manifested soon after service and is related to events in active service.  Thus, service connection for a depressive disorder not otherwise specified is warranted.

The Board has also considered whether service connection is warranted for the claimed anxiety disorder and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that there is no competent evidence of a current diagnosis of an anxiety disorder in accordance with the provisions of DSM-IV.  The Veteran has not submitted any medical evidence of current diagnoses of an anxiety disorder.  The service treatment records and VA mental health treatment records do not establish a current diagnosis of an anxiety disorder.  Further, the VA mental health treatment records attribute the symptoms of insomnia and anxiety to the diagnoses of PTSD and depression.  See the February 2008 and July 2008 VA mental health treatment records. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of an anxiety disorder.  Accordingly, on this record, service connection for an anxiety disorder and a separate disability manifested by insomnia is not warranted and the claim is denied. 

4.  Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus in service due to noise exposure from explosions due to mortars, rocket attacks, mines, and IEDs, and noise from small arms fire.  In an April 2011 statement, the Veteran indicated that during his second tour, he was outside the wire about ninety percent of the time for about two months.  The Veteran stated that he was almost the victim of a double stacked land mine that went off 20 meters from his Humvee.  He stated that the blast knocked him into the door of the Humvee and the percussion entered his right ear, and he was knocked into a daze for a few seconds.  He stated that physically, he had ringing in his right ear which still affected his hearing in the right ear to this day.  The service records show that the Veteran served with the U.S. Marine Corps from May 2003 to May 2007.  He served in Iraq from February 2004 to September 2004 and from August 2006 to March 2007.  The Veteran was awarded a Global War on Terror Medal and an Iraq Service Medal.  The service records show that the Veteran's military occupation was mechanic and he served with the Combat Logistics Tour, 1st Battalion, from August 2006 to February 2007.  

The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  The Veteran's experiences serving on the Combat Logistics Tour involved exposure to acoustic trauma due to explosions from mortars, rockets, mines, and IEDs.  The Veteran is competent to describe being exposed to loud noise such as explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  In the April 2011 application for benefits, the Veteran reported that the ringing in the ears began after the explosion from the mine during the second tour of duty.  He reported that he experienced tinnitus since service and the tinnitus was recurrent.  The Veteran is competent to testify as to observable symptoms such a ringing in the ears.  See Falzone, supra.  There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374, 375 (2002) (a veteran is competent to testify as to the presence of tinnitus).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 

5.  Analysis: Service Connection for Right Ear Hearing Loss

The Veteran contends that he incurred right ear hearing loss as a result of noise exposure during service.  The Veteran's noise exposure in service has been conceded by the Board and his lay statements as to the noise exposure are found to be competent and credible, as discussed above.  

However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.

Here, the record is absent any competent evidence to establish that Veteran has a sensorineural hearing loss "disability" in his right ear that meets the criteria of 38 C.F.R. § 3.385.  The Board finds that the weight of the evidence demonstrates that the Veteran did not have right ear hearing loss in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss.  Audiograms performed during service in May 2003 and March 2007 show hearing loss within normal ranges during service, and do not reflect threshold shifts (worsening) during service.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The record does not contain an audiometric evaluation that shows that the Veteran meets the criteria of 38 C.F.R. § 3.385.  Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  See Hensley, 5 Vet. App. at 158.  Review of the record shows that the Veteran failed to report for two VA audiometric examinations in June 2011 and October 2012.  The Court has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood, 1 Vet. App. at 193.  The Court has specifically held that "[i]f a veteran wishes help, [he] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Id.  Because the Veteran failed to appear for a VA audiology examination that may have resulted in audiology findings or speech recognition test scores that show a current disability, and that would have included a nexus opinion on the question of whether any current hearing loss disability is related to the noise exposure in service, the Board has adjudicated the claim based on the evidence of record, which shows no current hearing loss disability in the right ear.  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran has asserted that he has current right ear hearing loss.  The Veteran is competent to describe an observable symptoms such as decreased hearing.  However, the Board cannot rely on the Veteran's lay assertion as to a medical diagnosis because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of hearing loss. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the right ear hearing loss meets the requirements of a hearing loss disability as set forth by VA regulations falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions that he has right ear hearing loss.  The question of a medical diagnosis involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.     

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss in the right ear, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As such, service connection for hearing loss in the right ear is denied.


ORDER

Service connection for PTSD and depressive disorder is granted.  

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


